In an action to recover the proceeds of a fire insurance policy, the defendant Pacific Indemnity Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Dutchess County (Bernhard, J.), entered June 16, 1995, as, upon granting the branch of the plaintiffs’ cross motion which was for leave to amend the complaint to add a cause of action to reform the subject insurance policy, directed that a bifurcated trial be held with the issue of reformation to be decided separately from the arson and fraud issues. The appeal brings up for review so much of an order of the same court entered March 27,1996, as, upon in effect granting reargument, adhered to the original determination (see, CPLR 5517 [b]).
Ordered that the appeal from the order entered June 16, 1995, is dismissed, as that order was superseded by the order entered March 27, 1996, made upon reargument; and it is further,
*300Ordered that the order entered March 27, 1996, is affirmed insofar as reviewed; and it is further,
Ordered that the respondents are awarded one bill of costs.
Contrary to the appellant’s contention, the trial court did not improvidently exercise its discretion in ordering the bifurcation of the issues to be tried (see, CPLR 603; Fetterman v Evans, 204 AD2d 888; Rosenbaum v Dane & Murphy, 189 AD2d 760; O’Connor v C.T.G.N.Y., 159 AD2d 249). Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.